Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicants amendments/remarks filed on 11/16/2021 have been received and entered.
IDS filed on 11/22/2021 have been received and entered.
Claims 1-2, 7-9, and 14-16 have been cancelled.
Claims 3-4, 6, 10-11, 13, 17-18 and 20 have been amended.
New claims 21-26 have been added.
 Currently claims 3-6, 10-13, and 17-26 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 3-6, 10-13, and 17-26 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches a method which involves detecting a first user operation during a process of displaying an interface of an application. A speech instruction associated with the application is queried based on the application containing the interface and a system general speech instruction is queried in response to the first user operation. The speech instruction associated with the application and the system general speech instruction are set as applicable speech instructions for the application. A prompt is provided based on the applicable speech instructions to perform a speech interaction, as currently amended in the independent claims 6, 13, and 20.

    Furthermore, claims 3-6, 10-13, and 17-26 are allowable over the prior arts of record specifically for at least the reasons/arguments presented in applicant’s response in at least pages 10-13 of the response filed on 11/16/2021.


Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/30/2021